Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 1 of 13 PageID #: 106




                EXHIBIT - A
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 2 ofFILED: 8/12/2019 4:11 PM
                                                                               13 PageID
                                                                              David Trantham
                                                                                             #: 107
                                                                                                Denton County District Clerk
                                                                                                By: Shelley Mccutcheon, Deputy

                                                             19-7298-367
                                                   CAUSE NO. _ _ _ _ _ _ __

                      ROBERT OBLON,                                          §    IN THE DISTRICT COURT
                                                                             §
                           Plaintiff,                                        §
                                                                             §
                      v.                                                     §        JUDICIAL DISTRICT
                                                                             §
                      JORDAN BROCK,                                          §
                                                                             §
                           Defendant.                                        §    DENTON COUNTY, TEXAS

                           PLAlNTIFF'S ORIGINAL PETlTlON AND REQUEST FOR DISCLOSURES

                  TO THE HONORABLE JUDGE OF SAID COURT:

                            COMES NOW Robert Oblon, Plaintiff in the above styled and numbered cause, and files

                  this, his Original Petition, complaining of Jordan Brock, Defendant, and in support of same would

                  respectfully show this Court the following:

                                                                             I.

                                                       DISCOVERY CONTROL PLAN

                            Discovery is intended to be conducted under Level 3 of Rule 190.4 of the Texas Rules of

                  Civil Procedure.

                                                                             n.
                                                  PARTCES AND SERVICE OF PROCESS

                            1.      Plaintiff Robert Oblon is an individual residing in Collin County, Texas. The last

                  three (3) digits of his Social Security Number are 052.

                            2.      Defendant Jordan Brock is an individual residing in Denton CoW1ty, Texas. This

                  Defendant can be served with process at 908 Sir Constantine Drive>Lewisville, Texas 75056.




                  Plaintiff's Original Petition and Request for Disclosure                                  Page I of 12

Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 3 of 13 PageID #: 108




                                                                             Ill.

                                                        JURISDICTION AND VENUE

                           Plaintiff is seeking to recover declaratory relief as well as monetary damages that are within

                  the jurisdictional limits of this Court. Plaintiff is seeking to recover damages in excess of

                  $1,000,000, to which he is entitled to receive as compensation for the injuries described below.

                  Venue is proper in this District Court of Denton, Texas because Defendant Brock resides there and

                  because a substantial part ofthe events giving rise to the claims at issue occurred in Denton County,

                  Texas.

                                                                             IV.
                                                   RELEVANT BACKGROUND Ji'ACTS

                           1.      Plaintiff Robert Obion a respected, recognized figure of the world of direct selling.

                  He became a meta-search pioneer and online travel expert, and has enjoyed a significant amount of

                  success in net\vork marketing.

                           2.      In early 2016 Obion founded a business named Alchemist Holdings, LLC

                  ("Alchemist"). Alchemist was formally organized under the laws of the State of Delaware at that

                  time. The Operating Agreement that was created and executed for this entity identifies Oblon - and

                  only Oblon- as the (sole) Member of Alchemist.

                           3.       This Operating Agreement -which has never been amended or modified in a signed

                  writing - provides that the business and affairs of Alchemist shall be conducted and managed by the

                  Member and that Oblon, as the sole member, has sole authority and power to act for and on behalfof

                  Alchemist, to do any act that would be binding on Alchemist, and to incur any expenditw-es on

                  behalf of A lchemist. This Operating Agreement also states that no assignment, transfer, or other

                  disposition of all or any part of the interest of any Member in Alchemist shall be binding upon

                  Alchemist unless and until a duly executed and acknowledged counterpart of such assignment or
                  Plaintiff's Original Petition and Request for Disclosure                                    Page 2 of 12

Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 4 of 13 PageID #: 109




                  instrument of transfer, in form and substance satisfactory to Alchemist, has been delivered to

                  Alchemist. Oblon signed this Operating Agreement both as the Managing Member ofAlchemist and

                  as the (sole) Member of/in Alchemist.

                           4.       On March 15, 2017 Alchemist entered into a written Consultancy and Marketing

                  Agreement with Sharing Services, Inc. ("Sharing Services").            Defendant Brock signed this

                  Agreement for and on behalfof Sharing Services, and Plaintiff Oblon signed this Agreement for and

                  on behalf of Alchemist ("Alchemist Holdings, LLC by Robert Obion, Title: Owner").

                           5.       On May 23, 2017 Jordan Brock, acting on behalf of Sharing Services, submitted an

                  " Issuance Instruction Form - New Stock" to VStock Transfer, LLC instructing VStock Transfer to

                  issue shares of stock in Sharing Services to Alchemist Holdings. The email address for Alchemist

                  that Brock included on this Form was the personal email address for Plaintiff Obion.

                           6.       On May 30, 2017 Sharing Services filed aFonn 8-K with the United States Securities

                  and Exchange Commission ("SEC''). Brock signed this Agreement on behalf of Sharing Services. A

                  Share Exchange Agreement was attached to this filing as Exhibit 2.1. Brock signed this Agreement

                  on behalf of Sharing Services (and on behalf ofanother entity, Total Travel Media, Inc.), and Oblon

                  signed this Agreement for and on behalf of Alchemist.

                           7.       In August 2017 two (2) additional documents were filed with the SEC. One was a

                  Form 3, which is signed by Oblon for and on behalf of Alchemist. The second was a Fonn Schedule

                  13D, which was signed by Obion, as "Manager" for Alchemist.

                           8.       In September 2017 Sharing Services filed a Form 10-K for the fiscal year ended April

                  30, 2017 with the SEC. This Report specifically references the Consultancy and Marketing

                  Agreement addressed above. This Report identifies Brock as the President, CE01 and Director of

                  Sharing Services. Nothing in this Report states - or suggests - that Brock has any ownership interest

                  in Alchemist or that Brock has any actual or voting control in/over Alchemist.
                  Plaintiff's Original Petition and Request for Disclosure                                   Page 3 of12

Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 5 of 13 PageID #: 110




                          9.        Later that month Sharing Services filed a Form 8-K (Amendment No. 1) with the

                  SEC. Brock signed this Amendment on behalf of Sharing Services. Nothing in this Amendment

                  references any alleged ownership interest in Alchemist that Brock (now) claims to have, and nothing

                  in this Amendment states, or suggests, that Brock has any actual or voting control in/over Alchemist.

                           l 0.     In early October 2017 Sharing Services filed a Form 8-K with the SEC. Brock signed

                  this Agreement on behalf of Sharing Services, and Oblon signed this Agreement on behalf of

                  Alchemist (which is identified by name as an Equity-Holder in Sharing Services).

                           11.      One (1) week later, a Form 4 was filed with the SEC. This form references Alchemist

                  by name, and was signed by Oblon (for and on behalf of Alchemist).

                           12.      On or about that same date, another Schedule 13D (Amendment No. 1) was filed with.

                  the SEC. This Schedule 13D specifically states that the "control person ofAlchemist Holdings, LLC

                  is Robert Oblon". Oblon signed this Agreement, as Manager of Alchemist.

                           13.     In early December 2017 Sharing Services.filed a Form 8-K with the SEC. This Form

                  8-K includes the following language: "Robe11 Oblon, age 52, has been the visionary architect and

                  ChiefExecutive Officer of Alchemist Holdings, LLC and Four Oceans Holdings, Inc., which is now

                  a wholly owned subsidiary of the Company, for the past five (5) years."         This Form 8-K also

                  includes the following language: "Prior to his election as a Director of the Company, Mr. Oblon

                  and/or Alchemist Holdings, LLC, an entity controlled by Mr. Oblon, has been involved in certain

                  transactions with the Company during its preceding and current fiscal years ... ". Obion signed this

                  Form 8-K on behalf of Sharing Services (as the Chairman of the Board).

                           14.     In February 2018 Sharing Services filed a Schedule 14A (Proxy Statement) with the

                  SEC. This document identifies Obion as the "visionary architect and Chief Executive Officer of

                  Alchemist". This Schedule also references Brock, but does not say anything about his alleged

                  connection with Alchemist at all. This Schedule goes on to recognize that Alchemist ''is controlled
                  Plaintiff's Original Petition and Request for Disclosure                                  Page 4 of 12


Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 6 of 13 PageID #: 111




                  by our Chairman, Robert Obion", and does not reference any ownership interest in Alchemist that

                  Brock may claim to have. This Schedule goes on to state that Obion "controls Alchemist" and,

                  further, that Oblon "is deemed to be the beneficial owner" ofthe shares of stock that Alchemist owns

                  in Sharing Services. This Schedule was signed by Frank Walters, Secretary of Sharing Services.

                           15.      Later that year, in September 2018, another Schedule 14A (Proxy Statement) was

                  filed by Sharing Services with the SEC. This Schedule references Obion as the "visionary architect

                  and Chief Executive Officer of Alchemist". This Schedule also references Brock, but does not say

                  anything about Brock's alleged connection to Alchemist. This statement also references the

                  Consultancy and Marketing Agreement discussed above, and (again) notes that Oblon "controls

                  Alchemist" and is "deemed to be the beneficial owner" of stock owned by Alchemist in Sharing

                  Services. Walters also signed this document, as Secretary for Sharing Services.

                           16.      On January 15, 2019 Sharing Services filed a new Form 8-K with the SEC. This

                  Form references Alchemist as being the "largest stockholder" of Sharing Services. This Fom1 also

                  states tl1at AJchemist is "controlled by Mr. Robert Oblon". This F01m was signed by John Thatch,

                  President, CEO, and Director of Sharing Services.

                           17.      On May 16, 2019 Sharing Services filed a Form 10 (Amendment No. 4) with the

                  SEC, This Form also recognizes that Obion "controls Alchemist... and is deemed to be the beneficial

                  owner" of certain stock owned by Alchemist in Sharing Services.

                           18.      Defendant Brock has (in the past) done some work with - and for - Alchemist.

                  However, Brock was never formally issued any ownership (a/k/a member) units in Alchemist, and

                  has never been recognized as a member of/in Alchemist. Moreover, the sole member ofAlchemist-

                  Plaintiff Obion - has never agreed to give Defendant Brock any acting or voting "control" over the

                  business and operations of Alchemist.



                  Plaintiff's Original Petition and Request for Disclosure                                 Page 5 of 12

Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 7 of 13 PageID #: 112




                           19.      While Defendant Brock was doing some work with and for Alchemist-at the request

                  of Oblon - Brock engaged in certain wrongful actions and conduct that he has admitted to, in

                  writing. In fact, Brock has admitted, in writing, that he and his affiliates (that were identified by

                  name and did not include Alchemist) "fraudulently" executed certain funding agreements to the

                  detriment of Sharing Services, and that he (Brock) and his affiliates (that, again, were identified by

                  name and did not include Alchemist) benefited to a " material financial degree" from such wrongful

                  conduct.

                           20.      When making these damaging admissions Brock also falsely and wrongfully held

                  himselfout to others as being an owner of/in Alchemist and of having actual and voting control over

                  the business and operations of Alchemist (when he did not have such ownership interest/control).

                           21.      ObIon is also the founder of a limited liability company named Elepreneurs, LLC and

                  of a limited liability company named Elevacity, LLC. Obion has recently learned that Defendant

                  Brock has provided false information to him and to others relating to monies that he (Defendant

                  Brock) was involved in raising for Elevacity and, further, that Brock has been and is falsely claiming

                  that he was and is the founder ofElevacity and has and is wrongfully encouraging others to recognize

                  him - as opposed to Oblon - as the founder ofElevacity, with the goal of taking over ownership and

                  operational control of Elevacity. Defendant Brock has no lawful right to do so. Information that

                  Oblon bas recently obtained actually demonstrates that Defendant Brock was and is encouraging

                  others to withhold information about these matters from Oblon.

                           22.      On March 28, 2019 a Founder Consulting Agreement was entered into between

                  Elepreneurs, LLC and Robert Oblon that expressly identifies Obion as the "founder" ofthat entity,

                           23.      The wrongful actions and conduct ofBrock described above have proximately caused

                  damages to Oblon, for which he now sues) to the fullest extent of the law.



                  Plaintiff's Original Petition and Request for Disclosure                                   Page 6 of 12


Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 8 of 13 PageID #: 113




                                                                             V.

                                  CAUSE OF ACTION COUNT 1: DECLARATORY JUDGMENT

                           24.      PlaintiffObIon realleges and incorporates the facts and allegations set forth above as

                  if they were fully set forth at length herein.

                           25.      This cause of action is being asserted pursuant to the Uniform Declaratory Judgments

                  Act.

                           26.      As discussed above, Defendant Brock has wrongfully claimed- and continues to

                  wrongfully claim-an ownership interest in, and alleged actual and voting control over, the business

                  and operations ofAlchemist. Defendant Brock is not a founder of Alchemist. Defendant Brock has

                  never been issued any membership interest in Alchemist. Defendant Brock has no lawful actual or

                  voting control over the business and operations of Alchemist. Instead, Oblon does.

                          27.       The Operating Agreement for Alchemist and the other documents identified above-

                  including multiple publicly-available filings made with the SEC, including some signed by

                  Defendant Brock, are being (wrongfully) affected by Brock's false claims and representations.

                          28.       Accordingly, PlaintiffOblon asks that this Court enter an Order declaring, as a matter

                  of law, that:

                          a.        Jordan Brock was not a founder of, and is not a founder of, Alchemist;

                           b.       Jordan Brock has never been issued any units of membership in Alchemist;

                          c.        Jordan Brock has no lawful ownership interest in and no voting "control" over the

                                    business and operations of Alchemist;

                          d.        Plaintiff Obion is the sole founder of Alchemist, , Elepreneurs, LLC and Elevacity,

                                    LLC;

                          e.        Plaintiff Oblon is the sole member ot7in Alchemist; and



                  Plaintiff's Original Petition and Request for Disclosure                                     Page 7 ofl2

Unofficial Copy
                  Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 9 of 13 PageID #: 114




                           f.       Plaintiff Obion has sole lawful voting rights/control in and over the business and

                                    operations of Alchemist.

                           29.      Additionally, Plaintiff ObIon seeks an award ofcosts and all reasonable and necessary

                  attorney's fees that he is forced to incw· in prosecution of this claim, as such an award would be both

                  equitable and just.

                                                                             VJ.

                                              CAUSE OF ACTION COUNT IJ:
                                   TORTIOUS JNTERFERENCE WITH EXISTING CONTRACT

                           30.      Plaintiff Oblon realleges and incorporates the facts and allegations set forth above as

                  if they were fully set forth at length herein.

                           31.      As discussed above, Plaintiff Oblon entered into a valid Operating Agreement with

                  and for Alchemist, and Alchemist entered into a valid Consultancy and Marketing Agreement with

                  Sharing Services.

                           32.      Defendant Brock has, through his wrongful actions and conduct, willfully and

                  intentionally interfered with these contracts.

                           33.      This interference has proximately caused Plaintiff Oblon injury, for which he now

                  sues, to the fullest extent of the law. This includes an award of all actual damages, exemplary

                  damages in an amount deemed just and appropriate by the trier of fact, pre-judgment and post

                  judgment interest at the highest rates permitted by law, and all taxable costs of court.

                                                                             VII.

                                                      CAUSE OF ACTION COUNT Ill:
                                        COMMON LAW FRAUD AND STATURORY FRAUD

                           34.      Plaintiff Oblonrealleges and incorporates the facts and allegations set forth above as

                  if they were fully set forth at length herein.


                  Plaintiff's Original Petition and Request for Disclosure                                     Page 8 of 12

Unofficial Copy
              Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 10 of 13 PageID #: 115




                           35.      The business of Alchemist involved stock (both shares in Alchemist and shares

                  owned by Alchemist in Sharing Services).

                           36.      Defendant Brock has, through his wrongful actions and conduct, m.ade certain false

                  representations offact, false promises, and/or benefited by not disclosing that his representations and

                  promises were false.

                           37.      Defendant Brock's false representations and promises were made to PlaintiffOblon

                  (and others) for the purpose of inducing the Plaintiff to enter into certain contracts and other

                  transactions.

                           38.      Plaintiff Obion actually and justifiably relied on Defendant Brock's false

                  representations and promises by entering into the contracts and other transactions.

                           39.      Plaintiff Oblon's (actual and justifiable) reliance has proximately caused Plaintiff

                  Obion injury, for which he now sues, to the fullest extent of the law. This includes an award of all

                  actual damages sustained, exemplary damages in an amount deemed just and appropriate by the trier

                  of fact, pre-judgment and post judgment interest at the highest rates permitted by law, court costs,

                  reasonable and necessary attorney's fees, expert witness fees, and deposition copy costs.

                                                                             vm.
                                 CAUSE OF ACTION COUNT JV: BUSINESS DISPARAGEMENT

                           40.      PlaintiffOblon realleges and incorporates the facts and allegations set forth above as

                  if they were fully set forth at length herein.

                           41.      Defendant Brock has published disparaging words (both verbally and in writing)

                  about the Plaintiff's economic interests.

                           42.      The published words were false.

                           43.      Defendant Brock published these words with malice as defined by applicable Texas

                  law.
                  Plaintiff's Original Petition and Request for Disclosure                                     Page9 of 12

Unofficial Copy
              Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 11 of 13 PageID #: 116




                           44.      Defendant Brock published these words without privilege.

                           45.      These publications have caused Plaintiff special damages, for which he now sues, to

                  the fullest extent of the law. This includes recovery of all direct pecuniary losses attributable to the

                  false communications, reimbursement of all expenses incurred for necessary measures taken by

                  PlaintiffOblon to counteract these false publications, exemplary damages in an ammmt deemed just

                  and appropriate by the trier of fact, pre-judgment and post judgment interest at the highest rates

                  permitted by law, and all taxable costs of court.

                                                                             IX.

                                             CAUSE OF ACTION COUNT V:
                                    UNLAWFULL APPROPRJATION OF NAME OR LIKENESS

                           46.      Plaintiff Obion realleges and incorporates the facts and allegations set forth above as

                  if they were fully set forth at length herein.

                           47.      By engaging in certain wrongful actions and conduct, including those described in

                  paragraph nos. 20 and 21 above, Defendant Brock has unlawfully appropriated the Plaintiffs name

                  (reputation, prestige, commercial standing, and public interest) and/or likeness for the value

                  associated with it.

                           48.      Plaintiff Oblon can be identified from the publications in which his name and/or

                  likeness was wrongfully appropriated.

                           49.      Defendant Brock has received certain economic advantages/benefits from his

                  wrongful appropriation.

                           50.      Plaintiff Oblon has suffered injury as a result of Defendant Brock's wrongful

                  appropriation, for which he now sues, to the fullest extent of the law. This includes recovery for all

                  actual damages sustained, exemplary damages in an amount deemedjust and appropriate by the trier

                  of fact, pre-judgment and post judgment interest at the highest rates permitted by law, and all taxable

                  Plaintiff's Original Petition and Request for Disclosure                                    Page 10 of 12

Unofficial Copy
              Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 12 of 13 PageID #: 117




                  costs of court.

                                                                             x.
                                                      REQUESTS FOR DISCLOSURES

                           51.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, PlaintiffOblon requests

                  that Defendant Brock disclose, within the time required by the applicable Texas Rules of Civil

                  Procedure, the information and material described in Rule l 94.2(a)~(l). This Request for Disclosure

                  is continuing in nature, regardless of whether or not this request is restated subsequently in any

                  amended pleadings. Defendant Brock is under an ongoing duty to amend and/or supplement his

                  disclosure responses as required by Rule 193 .5 of the Texas Rules of Civil Procedure.

                                                                             XI.

                                                               RULE 193.7 NOTICE

                           52.      Pursuant to Rule 193. 7 of the Texas Rules of Civil Procedure, PlaintiffOblon intends

                  to rely upon the authenticity of any document Defendant Brock produces in discovery.

                                                                             XII.

                                                                  JURYDEMAND

                          In accordance with Rule 216 ofthe Texas Rules ofCivil Procedure, PlaintiffOblon requests

                  a trial by jury. Simultaneously with the filing of this Original Petition a jury fee is being paid on

                  behalf of Plaintiff Oblon.

                          WHEREFORE, PREMISES CONSIDERED, Plaintiff Robert Oblon respectfully prays that

                  this Original Petition be received and filed and, upon final trial of this cause, that he have and

                  recover from and against Defendant Brock all of the relief prayed for herein and for such further

                  relief, both at law and in equity, to which he may show himselfjustly entitled.




                  Plaintiff's Original Petition and Request for Disclosure                                   Page 11 of 12

Unofficial Copy
              Case 4:20-cv-00946-SDJ Document 1-2 Filed 12/11/20 Page 13 of 13 PageID #: 118




                                                                             Respectfully submitted,

                                                                             FEE, SMITH, SHARP & VITULLO, L.L.P


                                                                                 ~ ~ i . . . , j l~ - -
                                                                             nowARD J. KLA~
                                                                             State Bar No. 00786024
                                                                             hklatsky@feesmith.com
                                                                             Three Galleria Tower
                                                                             13155 Noel Road, Suite 1000
                                                                             Dallas, Texas 75240

                                                                             972-980-3494
                                                                             972-934-9200 [Fax]

                                                                             ATTORNEY FOR PLAINTIFF
                                                                             ROBERT OBLON




                  Plaintiff's Original Petition and Request for Disclosure                                 Page 12 of 12

Unofficial Copy
